Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT ("Agreement"), made effective as of February 6, 2018,
between PERNIX THERAPEUTICS HOLDINGS, INC., a Maryland corporation (the
"Company") and ANGUS SMITH ("Executive").

WITNESSETH

:



WHEREAS, Executive will be serving as the Senior Vice President, Chief Business
Officer and Principal Financial Officer of the Company; and

WHEREAS, the Company and Executive desire to enter into this Agreement to set
out the terms and conditions for the continued employment relationship of
Executive with the Company.

NOW, THEREFORE, intending to be legally bound hereby, the Company hereby agrees
to continue to employ Executive, and Executive hereby agrees to continue to be
employed by the Company, upon the following terms and conditions:

Term.

Subject to the terms and provisions of this Agreement, this Agreement shall
commence as of the date hereof (the "Effective Date") and shall continue
indefinitely until Executive's employment with the Company is terminated by the
Company or by Executive. Executive's employment hereunder is on an "at-will"
basis, as defined under applicable law, meaning that either Executive or the
Company may terminate Executive's employment at any time and for any reason or
no reason at all, subject to the provisions of Section 5 hereof. The period
during which this Agreement is in effect and Executive is employed by the
Company hereunder is hereinafter referred to as the "Term."

Title, Duties and Responsibilities.

Upon the terms and subject to the conditions herein contained, the Company shall
continue to employ Executive as the Senior Vice President, Chief Business
Officer and Principal Financial Officer of the Company, reporting to the Chief
Executive Officer of the Company, and Executive hereby accepts such continued
employment. Executive shall, if requested by the Board of Directors of the
Company (the "Board"), also serve as an officer or director of any affiliate of
the Company for no additional compensation.

Executive shall render such services and perform such duties commensurate with
his positions as may be reasonably assigned to him from time to time by the
Chief Executive Officer of the Company. Excluding any periods of vacation and
sick leave to which Executive is entitled, Executive agrees to devote
Executive's full business time and best efforts to the performance of
Executive's duties hereunder and to the business and affairs of the Company.

--------------------------------------------------------------------------------



Compensation and Benefits.

Executive's annual base salary shall be $350,000.00 per year ("Base Salary").
The Base Salary shall be payable in accordance with the Company's normal payroll
practices. The Base Salary may be increased annually by the Board or the
Compensation Committee of the Board (the "Compensation Committee"), in its sole
discretion, and all references in this Agreement to Base Salary shall include
any such increase. The Base Salary may not be decreased during the Term.

With respect to each calendar year that ends during the Term, commencing with
calendar year 2018, Executive shall be eligible to receive an annual cash bonus,
which shall be payable based on the extent to which, in the discretion of the
Compensation Committee, Executive achieves specific and measurable performance
objectives established by the Compensation Committee. Commencing with calendar
year 2018 and each calendar year thereafter during the Term, the performance
objectives for Executive's annual cash bonus shall be established by the
Compensation Committee within the first ninety (90) days of the calendar year to
which the bonus relates. Executive's target annual cash bonus (the "Target
Bonus") shall be equal to 50% of his Base Salary. The exact amount of the bonus
payable to Executive for any calendar year during the Term shall be determined
by the Board or the Compensation Committee, in its sole discretion, and may be
less than or greater than the Target Bonus; provided, that, in no event shall
the bonus payable to Executive for any calendar year during the Term be greater
than 200% of the Target Bonus. Except as otherwise provided in this Agreement,
with respect to each calendar year that ends during the Term, including 2018,
Executive must remain employed with the Company through the date on which the
bonus is paid to Executive in order to be eligible to receive an annual cash
bonus for such calendar year.

With respect to each calendar year that ends during the Term, commencing with
calendar year 2018, Executive shall be eligible to receive annual equity awards
based on the Company's and Executive's actual performance, as determined by the
Board or the Compensation Committee, in its sole discretion. Each such equity
award granted to Executive hereunder shall be granted under and subject to the
terms and conditions of the Company's 2017 Omnibus Incentive Plan (or such other
equity incentive plan as may be in effect from time to time) and such other
terms and conditions as are established by the Compensation Committee and set
forth in an award agreement evidencing the grant of such equity award.

During the Term, Executive shall be eligible to participate in all employee
benefit plans, practices and programs maintained by the Company, as in effect
from time to time, on a basis which is no less favorable than is provided to
other senior executives of the Company, to the extent consistent with applicable
law and the terms of the applicable employee benefit plans, practices and
programs. The Company reserves the right to amend or cancel any employee benefit
plan, practice or program at any time in its sole discretion, subject to the
terms of such employee benefit plan, practice or program and applicable law.
Executive shall be entitled to four (4) weeks of paid vacation, in addition to
any Company holidays, subject to reasonable business expectations. Executive
shall be entitled to carry forward a cumulative amount of up to ten (10) accrued
but unused vacation days from calendar year to calendar year during the Term.
The Company shall reimburse Executive for all reasonable expenses properly
incurred by Executive in the discharge of his duties hereunder upon production
of evidence therefor in accordance with the Company's then current policy.

2

--------------------------------------------------------------------------------



Termination of Employment.

The employment of Executive hereunder may be terminated by the Company with or
without Cause (as defined below) or by Executive with or without Good Reason (as
defined below). If the Company terminates Executive's employment without Cause,
it shall give Executive not less than thirty (30) days' advance written notice
of such termination. If Executive terminates his employment without Good Reason,
he shall give the Company not less than thirty (30) days' advance written notice
of such termination; provided, that, the Company may elect, in its sole
discretion, to waive such thirty (30) day advance written notice requirement,
and any such waiver of notice by the Company shall not constitute an involuntary
termination of Executive's employment by the Company. Executive's employment
shall terminate automatically if Executive dies. If the Company determines in
good faith that the Disability (as defined below) of Executive has occurred, and
determines in good faith, consistent with applicable law, that Executive cannot
perform his duties, with or without a reasonable accommodation, it may give to
Executive written notice of the termination of Executive's employment as a
result of such Disability. In such event, Executive's employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by Executive, provided that, within the thirty (30) days after such receipt,
Executive shall not have returned to full-time performance of Executive's
duties. Upon termination of Executive's employment hereunder for any reason,
Executive shall be deemed to have resigned from all positions that Executive
holds as an officer or member of the board of directors (or a committee thereof)
of the Company or any of its affiliates.

"Cause" shall mean: (i) Executive's willful failure to perform his duties (other
than any such failure resulting from incapacity due to physical or mental
illness); (ii) Executive's gross negligence or willful misconduct in the
performance of his duties to the Company that he knows violates applicable law
or that causes the Company or any subsidiary thereof to violate applicable law
and that, in either case, as reasonably determined, causes material harm to the
reputation, goodwill or business operations of the Company; (iii) Executive's
willful violation of a material policy of the Company to which Executive is
bound; (iv) Executive's commission of fraud or embezzlement with respect to the
Company; (v) Executive's conviction of, or plea of guilty or nolo contendere to,
a felony (other than traffic offenses); and (vi) a willful material breach by
Executive of this Agreement.  For purposes of the definition of Cause, no act or
failure to act on the part of Executive shall be considered "willful" unless it
is done, or omitted to be done, by Executive in bad faith or without reasonable
belief that his action or omission was in the best interests of the Company. 
Termination of Executive's employment shall not be deemed to be for Cause unless
and until the Company delivers to Executive a written notice detailing the
specific acts that serve as the basis for the termination for Cause, within
thirty (30) days of the Company becoming aware of such acts, and Executive fails
to cure such acts within a period of thirty (30) days of receipt of the notice
of termination. 

3

--------------------------------------------------------------------------------



"Good Reason" shall mean, without Executive's prior written consent: (i) a
material diminution in Executive's duties, authority or responsibilities; (ii) a
material reduction in Executive's Base Salary or Target Bonus opportunity, (iii)
a relocation of Executive to offices of the Company that are more than fifty
(50) miles from the Company's offices in Morristown, NJ, or (iv) any action or
inaction that constitutes a material breach of this Agreement by the Company. In
order to invoke a termination for Good Reason, Executive must deliver a written
notice of the grounds for such termination within ninety (90) days of the
initial existence of the event giving rise to Good Reason and the Company shall
have thirty (30) days to cure the circumstances. In order to terminate his
employment, if at all, for Good Reason, Executive must terminate employment
within sixty (60) days following the end of the cure period if the circumstances
giving rise to Good Reason have not been cured.

"Disability" shall mean Executive is "Disabled" within the meaning of section
409A(a)(2)(C) of the Internal Revenue Code of 1986, as amended (the "Code"), or
a successor provision.

Compensation Upon Termination of Employment.

Termination by the Company for Cause or Resignation by Executive Without Good
Reason

. If Executive's employment is terminated by the Company for Cause or by
Executive without Good Reason, the Company shall provide the following (referred
to in this Agreement as the "Accrued Obligations") to Executive: (i) Executive's
Base Salary, vacation and other cash entitlements accrued through the date of
termination shall be paid to Executive in a lump sum of cash on the first
regularly scheduled payroll date that is at least ten (10) days from the date of
termination to the extent theretofore unpaid, (ii) any earned but unpaid annual
bonus for the calendar year preceding the calendar year of termination shall be
paid to Executive in a lump sum of cash on the date that annual bonuses are paid
to similarly situated executives, but in no event later than March 15 of the
calendar year in which the date of termination occurs; (iii) any amounts owing
to Executive for reimbursements of expenses properly incurred by Executive prior
to the date of his termination of employment and which are reimbursable in
accordance with Section 3(d) above shall be payable in accordance with the
Company's expense reimbursement policy in a lump sum of cash on the first
regularly scheduled payroll date that is at least ten (10) days from the date of
termination to the extent theretofore unpaid; (iv) the amount of any
compensation previously deferred by Executive shall be paid to Executive in
accordance with the terms of the applicable deferred compensation plan to the
extent theretofore unpaid; and (v) amounts that are vested benefits or that
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any other contract or agreement with the Company at or subsequent
to the date of termination, payable in accordance with such plan, policy,
practice or program or contract or agreement, and the Company shall have no
other severance obligations with respect to Executive under this Agreement.



Termination by the Company Without Cause or Resignation by Executive With Good
Reason

. Except as provided in Section 5(c) below, if Executive's employment is
terminated by the Company without Cause (other than as a result of Executive's
death or Disability), or if Executive resigns with Good Reason, Executive shall
be entitled to receive the Accrued Obligations, which shall be payable as
provided in Section 5(a) hereof, and, subject to his execution and
non-revocation of the release described in Section 5(e) below and his compliance
with the restrictive covenants in Section 8 hereof, Executive shall be entitled
to receive the following:



4

--------------------------------------------------------------------------------



An amount equal to the sum of: (i) 100% of Executive's annual Base Salary in
effect at the time of his termination of employment (without taking into account
any reduction that constituted Good Reason for Executive's resignation); and
(ii) 100% of the Target Bonus (without taking into account any reduction that
constituted Good Reason for Executive's resignation), less all applicable
payroll deductions, paid in substantially equal installments in accordance with
the Company's normal payroll practices over the twelve (12) month period
following Executive's termination date, commencing on the first payroll date
that occurs on or after the Release Effective Date (as defined below), but in
any event within sixty (60) days following Executive's termination date,
provided that the initial payment will include a catch-up payment to cover the
period between Executive's termination date and the date of such first payment
and the remaining amounts shall be paid over the remainder of such twelve (12)
month period; and

provided Executive and his eligible dependents timely and properly elect to
continue health care coverage under the Consolidated Omnibus Reconciliation Act
of 1985 ("COBRA"), Executive and such eligible dependents shall be entitled to
continue to participate in such basic medical, dental, vision and prescription
drug benefits as in effect from time to time, on the same terms and conditions
as applicable to active senior executives of the Company, and the Company shall
reimburse Executive an amount equal to 150% of the monthly COBRA premium paid by
Executive for him and his eligible dependents, for twelve (12) months or, if
earlier, until the date Executive becomes eligible to receive coverage from
another employer or is otherwise no longer eligible to receive COBRA
continuation coverage, which reimbursements shall be paid to Executive on each
Company payroll date that occurs after the monthly premium is due and such
reimbursements shall commence on the first payroll date that occurs on or after
the Release Effective Date, but in any event within sixty (60) days following
Executive's termination date, provided that the initial payment will include a
catch-up payment to cover the period between Executive's termination date and
the date of such first payment and the remaining amounts shall be paid over the
remainder of such twelve (12) month period. Notwithstanding the foregoing
provisions of this Section 5(b)(ii), in the event the Company determines that
such provisions would subject Executive to taxation under Code Section 105(h),
or otherwise violate any healthcare law or regulation, then, in lieu of
reimbursing Executive as set forth in the preceding sentence, the Company shall
pay to Executive an amount equal to one hundred fifty percent (150%) of the
amount Executive would be required to pay for continuation of group health
coverage for Executive and his eligible dependents through an election under
COBRA for twelve (12) months. This amount shall be paid in a lump sum at the
same time payments under Section 5(b)(i) commence and is intended to assist
Executive with costs of health coverage, which Executive may (but is not
required to) obtain through an election to continue health care coverage under
COBRA.

For the avoidance of doubt, the amounts paid under this Section 5(b) are in lieu
of payment to Executive under any other severance agreement, plan, policy,
practice or program of the Company.

Termination by the Company Without Cause or Resignation by Executive With Good
Reason Following a Change in Control

. If Executive's employment is terminated by the Company without Cause (other
than as a result of Executive's death or Disability), or if Executive resigns
with Good Reason, in any such case, on or within twelve (12) months following a
Change in Control (defined below), Executive shall be entitled to receive the
Accrued Obligations, which shall be payable as provided in Section 5(a) hereof,
and, subject to his execution and non-revocation of the release described in
Section 5(e) below and his compliance with the restrictive covenants in Section
8 hereof, Executive shall be entitled to receive the following:



5

--------------------------------------------------------------------------------



an amount equal to the sum of: (i) 125% of Executive's annual Base Salary in
effect at the time of his termination of employment (without to taking into
account any reduction that constituted Good Reason for Executive's resignation)
and (ii) 125% of the Target Bonus (without taking into account any reduction
that constituted Good Reason for Executive's resignation), less all applicable
payroll deductions, paid in substantially equal installments in accordance with
the Company's normal payroll practices over the twelve (12) month period
following Executive's termination date, commencing on the first payroll date
that occurs on or after the Release Effective Date , but in any event within
sixty (60) days following Executive's termination date, provided that the
initial payment will include a catch-up payment to cover the period between
Executive's termination date and the date of such first payment and the
remaining amounts shall be paid over the remainder of such twelve (12) month
period;

a cash payment in an amount equal to the Target Bonus (as determined above)
multiplied by a fraction, the numerator of which is the number of days during
which Executive was employed by the Company in the calendar year of his
termination of employment and the denominator of which is three hundred
sixty-five (365), which payment shall be made in a lump sum, less all applicable
payroll deductions, on the date that annual bonuses are paid to similarly
situated executives, but in no event later than March 15 of the calendar year
following the calendar year of Executive's termination of employment;

all outstanding, unvested equity awards held by Executive on the date his
employment terminates shall become fully vested as of such date, and each
outstanding stock option held by Executive on such date shall remain exercisable
until the earlier of the original expiration date of such stock option and the
six (6) month anniversary of Executive's termination of employment; and

provided Executive and his eligible dependents timely and properly elect to
continue health care coverage under COBRA, Executive and such eligible
dependents shall be entitled to continue to participate in such basic medical,
dental, vision and prescription drug benefits as in effect from time to time, on
the same terms and conditions as applicable to active senior executives of the
Company, and the Company shall reimburse Executive an amount equal to 150% of
the monthly COBRA premium paid by Executive for him and his eligible dependents,
for fifteen (15) months or, if earlier, until the date Executive becomes
eligible to receive coverage from another employer or is otherwise no longer
eligible to receive COBRA continuation coverage, which reimbursements shall be
paid to Executive on each Company payroll date that occurs after the monthly
premium is due and such reimbursements shall commence on the first payroll date
that occurs on or after the Release Effective Date, but in any event within
sixty (60) days following Executive's termination date, provided that the
initial payment will include a catch-up payment to cover the period between
Executive's termination date and the date of such first payment and the
remaining amounts shall be paid over the remainder of such fifteen (15) month
period. Notwithstanding the foregoing

6

--------------------------------------------------------------------------------



provisions of this Section 5(c)(iv), in the event the Company determines that
such provisions would subject Executive to taxation under Code Section 105(h),
or otherwise violate any healthcare law or regulation, then, in lieu of
reimbursing Executive as set forth in the preceding sentence, the Company shall
pay to Executive an amount equal to one hundred fifty percent (150%) of the
amount Executive would be required to pay for continuation of group health
coverage for Executive and his eligible dependents through an election under
COBRA for fifteen (15) months. This amount shall be paid in a lump sum at the
same time payments under Section 5(b)(i) commence and is intended to assist
Executive with costs of health coverage, which Executive may (but is not
required to) obtain through an election to continue health care coverage under
COBRA

For the avoidance of doubt, the amounts paid under this Section 5(c) are in lieu
of payment to Executive under any other severance agreement, plan, policy,
practice or program of the Company.

Death or Disability

. If Executive's employment is terminated by reason of Executive's death or
Disability, the Company shall provide the Accrued Obligations to Executive or
his estate or beneficiaries, as applicable, and (i) in the event of death,
Executive's beneficiaries shall be entitled to receive any Company life
insurance benefits in which he was covered at the time of his death or (ii) in
the event of Disability, Executive shall be entitled to receive any disability
benefits under any applicable long-term disability plan of the Company which
covers Executive.



Release

. Executive agrees that, as a condition to receiving the severance payments and
benefits set forth in Section 5(b) or Section 5(c), as applicable, Executive
will execute a release of claims substantially in the form of the release
attached hereto as
Exhibit B
. Within two (2) business days of Executive's date of termination, the Company
shall deliver to Executive the release for Executive to execute. Executive will
forfeit all rights to the severance payments and benefits set forth in Section
5(b) or Section 5(c), as applicable, unless, within fifty (50) days of delivery
of the release by the Company to Executive, Executive executes and delivers the
release to the Company and such release has become irrevocable by virtue of the
expiration of the revocation period without the release having been revoked (the
first such date, the "Release Effective Date"). The Company's obligation to pay
the severance payments and benefits set forth in Section 5(b) or Section 5(c),
as applicable, is subject to the occurrence of the Release Effective Date, and
if the Release Effective Date does not occur, then the Company shall have no
obligation to pay such severance payments and benefits.



Definition of Change in Control

. For purposes of this Agreement, a "Change in Control" shall be deemed to occur
if and when the first of the following occurs: (i) the acquisition (other than
from the Company), by any person (as such term is defined in Section 13(c) or
14(d) of the Securities Exchange Act of 1934, as amended, including the rules
and regulations promulgated thereunder and any successor thereto (the "Exchange
Act")) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of fifty percent (50%) or more of the combined voting
power of the Company's then outstanding voting securities; (ii) the closing of a
merger or similar business combination (each, an "Business Combination")
involving the Company if (x) the shareholders of the Company, immediately before
such Business Combination, do not, as a result of such Business Combination,
own,

7

--------------------------------------------------------------------------------



directly or indirectly, more than fifty percent (50%) of the combined voting
power of the then outstanding voting securities of the entity resulting from
such Business Combination in substantially the same proportion as their
ownership of the combined voting power of the voting securities of the Company
outstanding immediately before such Business Combination or (y) immediately
following the Business Combination, the individuals who comprised the Board
immediately prior thereto do not constitute at least a majority of the board of
directors of the entity resulting from such Business Combination (or, if the
entity resulting from such Business Combination is then a subsidiary, the
ultimate parent thereof); or (iii) a complete liquidation or dissolution of the
Company or the closing of an agreement for the sale or other disposition of all
or substantially all of the assets of the Company. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur solely because fifty
percent (50%) or more of the combined voting power of the Company's then
outstanding securities is acquired by: (A) a trustee or other fiduciary holding
securities under one or more employee benefit plans maintained by the Company or
any of its subsidiaries or (B) any corporation which, immediately prior to such
acquisition, is owned directly or indirectly by the shareholders of the Company
in the same proportion as their ownership of shares in the Company immediately
prior to such acquisition. Notwithstanding anything in this Section 5(f) to the
contrary, a Change in Control shall not be deemed to have occurred as a result
of any restructuring of the Company's debt, including but not limited to any
transaction whose purpose is solely to finance or re-finance the financial
obligations of the Company.

Section 280G.

Executive shall bear all expense of, and be solely responsible for, any excise
tax imposed by Section 4999 of the Code (such excise tax being the "Excise
Tax"); provided, however, that any payment or benefit received or to be received
by Executive, whether payable under the terms of this Agreement or any other
plan, arrangement or agreement with Company or an affiliate of Company
(collectively, the "Payments") that would constitute a "parachute payment"
within the meaning of Section 280G of the Code, shall be reduced to the extent
necessary so that no portion thereof shall be subject to the Excise Tax but only
if, by reason of such reduction, the net after-tax benefit received by Executive
shall exceed the net after-tax benefit that would be received by Executive if no
such reduction was made.

The "net after-tax benefit" shall mean (i) the Payments which Executive receives
or is then entitled to receive from the Company that would constitute "parachute
payments" within the meaning of Section 280G of the Code, less (ii) the amount
of all federal, state and local income and employment taxes payable by Executive
with respect to the foregoing calculated at the highest marginal income tax rate
for each year in which the foregoing shall be paid to Executive (based on the
rate in effect for such year as set forth in the Code as in effect at the time
of the first payment of the foregoing), less (iii) the amount of Excise Tax
imposed with respect to the payments and benefits described in (b)(i) above.

All determinations under this Section 6 will be made by an accounting firm or
law firm (the "280G Firm") that is mutually agreed to by Executive and the
Company prior to a change in ownership or control of a corporation (within the
meaning of Treasury regulations under Section 280G of the Code). The 280G Firm
shall be required to evaluate the extent to which payments are exempt from
Section 280G of the Code as reasonable

8

--------------------------------------------------------------------------------



compensation for services rendered before or after the Change in Control. All
fees and expenses of the 280G Firm shall be paid solely by the Company. The
Company will direct the 280G Firm to submit any determination it makes under
this Section 6 and detailed supporting calculations to both Executive and the
Company as soon as reasonably practicable.

If the 280G Firm determines that one or more reductions are required under this
Section 6, such Payments shall be reduced in the order that would provide
Executive with the largest amount of after-tax proceeds (with such order, to the
extent permitted by Sections 280G and 409A of the Code, designated by Executive,
or otherwise determined by the 280G Firm) to the extent necessary so that no
portion thereof shall be subject to the Excise Tax, and the Company shall pay
such reduced amount to Executive. Executive shall at any time have the
unilateral right to forfeit any equity award in whole or in part.

As a result of the uncertainty in the application of Section 280G of the Code at
the time that the 280G Firm makes its determinations under this Section 6, it is
possible that amounts will have been paid or distributed to Executive that
should not have been paid or distributed (collectively, the "Overpayments"), or
that additional amounts should be paid or distributed to Executive
(collectively, the "Underpayments"). If the 280G Firm determines, based on
either the assertion of a deficiency by the Internal Revenue Service against the
Company or Executive, which assertion the 280G Firm believes has a high
probability of success or is otherwise based on controlling precedent or
substantial authority, that an Overpayment has been made, Executive must repay
the Overpayment to the Company, without interest; provided, however, that no
loan will be deemed to have been made and no amount will be payable by Executive
to the Company unless, and then only to the extent that, the deemed loan and
payment would either reduce the amount on which Executive is subject to tax
under Section 4999 of the Code or generate a refund of tax imposed under Section
4999 of the Code. If the 280G Firm determines, based upon controlling precedent
or substantial authority, that an Underpayment has occurred, the 280G Firm will
notify Executive and the Company of that determination, and the Company will
promptly pay the amount of that Underpayment to Executive without interest.

The Company and Executive will provide the 280G Firm access to and copies of any
books, records, and documents in their possession as reasonably requested by the
280G Firm, and otherwise cooperate with the 280G Firm in connection with the
preparation and issuance of the determinations and calculations contemplated by
this Section 6. For purposes of making the calculations required by this Section
6, the 280G Firm may rely on reasonable, good faith interpretations concerning
the application of Sections 280G and 4999 of the Code.

Confidential Information.

Executive recognizes and acknowledges that: (i) in the course of Executive's
employment by the Company it will be necessary for Executive to acquire
information which could include, in whole or in part, information concerning the
Company's sales, sales volume, sales methods, sales proposals, customers and
prospective customers, identity of customers and prospective customers, identity
of key purchasing personnel in the employ of customers and prospective
customers, amount or kind of customers' purchases from the Company, the
Company's sources of supply, computer programs, system documentation, special
hardware, product hardware, related software development, manuals, formulae,
processes, methods,

9

--------------------------------------------------------------------------------



machines, compositions, ideas, improvements, inventions or other confidential or
proprietary information belonging to the Company or relating to the Company's
affairs (collectively referred to herein as the "Confidential Information");
(ii) the Confidential Information is the property of the Company; (iii) the use,
misappropriation or disclosure of the Confidential Information would constitute
a breach of trust and could cause irreparable injury to the Company; and (iv) it
is essential to the protection of the Company's good will and to the maintenance
of the Company's competitive position that the Confidential Information be kept
secret and that Executive not disclose the Confidential Information to others or
use the Confidential Information to Executive's own advantage or the advantage
of others.

Confidentiality, Non-Solicit, Inventions and Related Covenants.

Except as provided in Section 8(g), Executive agrees to hold and safeguard the
Confidential Information in trust for the Company, its successors and assigns
and agrees that he shall not, without the prior written consent of the Company,
disclose or make available to anyone for use outside the Company at any time,
either during his employment by the Company or subsequent to the termination of
his employment by the Company for any reason, including without limitation
termination by the Company in a termination for Cause or otherwise, any of the
Confidential Information, whether or not developed by Executive, except as
required in the performance of Executive's duties to the Company. The Company
and Executive acknowledge that, notwithstanding anything to the contrary
contained in this Agreement, pursuant to 18 USC 1833(b), an individual may not
be held liable under any criminal or civil federal or state trade secret law for
disclosure of a trade secret: (i) made in confidence to a government official,
either directly or indirectly, or to an attorney, solely for the purpose of
reporting or investigating a suspected violation of law or (ii) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal. The Company and Executive further acknowledge that an individual
suing an employer for retaliation based on the reporting of a suspected
violation of law may disclose a trade secret to his attorney and use the trade
secret information in the court proceeding, so long as any document containing
the trade secret is filed under seal and the individual does not disclose the
trade secret except pursuant to court order.

Upon the termination of Executive's employment by the Company or by Executive
for any reason, including without limitation termination by the Company in a
termination for Cause or otherwise, Executive shall promptly deliver to the
Company all originals and copies of correspondence, drawings, blueprints,
financial and business records, marketing and publicity materials, manuals,
letters, notes, notebooks, laptops, reports, flow-charts, programs, proposals
and any documents concerning the Company's customers or concerning products or
processes used by the Company and, without limiting the foregoing, shall
promptly deliver to the Company any and all other documents or materials
containing or constituting Confidential Information.

Upon termination of Executive's employment by the Company or by Executive for
any reason, including without limitation termination by the Company in a
termination for Cause or otherwise, Executive agrees that for a period of one
(1) year after such termination of employment hereunder, Executive shall not,
directly or indirectly, solicit for hire, attempt to hire, or encourage or
recommend for hire, any individual who is a Company employee

10

--------------------------------------------------------------------------------



or exclusive agent, consultant, or representative at the time of Executive's
termination of employment or was so employed or engaged at any time within six
(6) months prior to Executive's last day of employment at the Company nor
interfere with the Company's relationship with an independent contractor.  The
foregoing shall not be violated by general advertising not targeted at Company
employees or by serving as a reference upon request to an entity with which
Executive is not affiliated. 

Executive agrees that all inventions, discoveries, improvements and patentable
or copyrightable works ("Inventions") initiated, conceived or made by him in the
course of his employment with the Company, either alone or in conjunction with
others, shall be the sole property of the Company to the maximum extent
permitted by applicable law and, to the extent permitted by law, shall be "works
made for hire" as that term is defined in the United States Copyright Act (17
U.S.C., Section 101). The Company shall be the sole owner of all patents,
copyrights, trade secret rights, and other intellectual property or other rights
in connection therewith; provided, however that this Section 8(d) shall not
apply to Inventions which are not related to the business of the Company and
which are made and conceived by Executive not during normal working hours, not
on the Company's premises and not using the Company's tools, devices, equipment
or Confidential Information. Subject to the foregoing, Executive hereby assigns
to the Company all right, title and interest he may have or acquire in all
Inventions; provided, however, that the Board may in its sole discretion agree
to waive the Company's rights pursuant to this Section 8(d). Executive agrees to
cooperate reasonably with the Company and at the Company's expense, both during
and after his employment with the Company, with respect to the procurement,
maintenance and enforcement of copyrights, patents, trademarks and other
intellectual property rights (both in the United States and foreign countries)
relating to the Inventions. Executive shall sign all papers, including, without
limitation, copyright applications, patent applications, declarations, oaths,
formal assignments, assignments of priority rights and powers of attorney, that
the Company reasonably may deem necessary or desirable in order to protect its
rights and interests in any Inventions. Executive further agrees that if the
Company is unable, after reasonable effort, to secure Executive's signature on
any such papers, any officer of the Company shall be entitled to execute such
papers as his agent and attorney-in-fact and Executive hereby irrevocably
designates and appoints each officer of the Company as his agent and
attorney-in-fact to execute any such papers on his behalf and to take any and
all actions as the Company reasonably may deem necessary or desirable in order
to protect its rights and interests in any Inventions, under the conditions
described in this Section 8(d). Executive will not assert any rights to any
invention, discovery, idea or improvement relating to the business of the
Company or to his duties hereunder as having been made or acquired by Executive
prior to his work for the Company, except for the matters, if any, described in
Exhibit A to this Agreement. Executive agrees that he will promptly disclose to
the Company all Inventions initiated, made, conceived or reduced to practice by
him, either alone or jointly with others, during the Term.

During the Term and thereafter, Executive agrees not to and the Company agrees
not to and to cause its Board and Section 16 reporting officers not to, utter,
publish, or communicate, or cause the utterance, publication or communication of
any defamatory, disparaging, or untrue, inaccurate, or misleading statements or
opinions intended to cause the other to be held in lower regard. The foregoing
shall not be violated by testimony in response to legal processes, statements
made in good faith performance of duties to the Company, normal competitive type
statements or rebuttal of false or misleading statements about the Company or
Executive, as the case may be.

11

--------------------------------------------------------------------------------



The parties agree that certain matters in which Executive will be involved
during the Term may necessitate Executive's cooperation in the future.
Accordingly, following the termination of Executive's employment for any reason,
to the extent reasonably requested by the Board and subject to Executive's
professional commitments, Executive shall cooperate with the Company in
connection with matters arising out of Executive's service to the Company;
provided that, the Company shall make reasonable efforts to minimize disruption
of Executive's other activities. The Company shall pay Executive a reasonable
per diem and reimburse Executive for reasonable expenses incurred in connection
with such cooperation.

Nothing in this Agreement, including Sections 8(a) - 8(f) above, restricts or
prohibits Executive from initiating communications directly with, responding to
any inquiries from, providing testimony before, providing confidential
information to, reporting possible violations of law or regulation to, or from
filing a claim or assisting with an investigation directly with a
self-regulatory authority or a government agency or entity, including the U.S.
Equal Employment Opportunity Commission, the Department of Labor, the National
Labor Relations Board, the Department of Justice, the Securities and Exchange
Commission, the Congress, and any agency Inspector General, or from making other
disclosures that are protected under the whistleblower provisions of state or
federal law or regulation.

Injunctive and other relief.

In the event of a breach by Executive of the terms of this Agreement, the
Company shall be entitled, if it shall so elect, to institute legal proceedings
to obtain damages for any such breach, or to enforce the specific performance of
this Agreement by Executive and to enjoin Executive from any further violation
of this Agreement and to exercise such remedies cumulatively or in conjunction
with all other rights and remedies provided by law. Executive acknowledges,
however, that the remedies at law for any breach by him of the provisions of
this Agreement may be inadequate and that the Company shall be entitled to
injunctive relief against him in the event of any breach whether or not the
Company may also be entitled to recover damages hereunder.

It is the intention of the parties that the provisions of Section 8 hereof shall
be enforceable to the fullest extent permissible under applicable law, but that
the unenforceability (or modification to conform to such law) of any provision
or provisions hereof shall not render unenforceable, or impair, the remainder
thereof. If any provision or provisions hereof shall be deemed invalid or
unenforceable, either in whole or in part, this Agreement shall be deemed
amended to delete or modify, as necessary, the offending provision or provisions
and to alter the bounds thereof in order to render it valid and enforceable.

Clawback/Recoupment. Notwithstanding any other provision in this Agreement to
the contrary, to the extent the Company adopts a "clawback" or recoupment policy
(i) that is applicable to all senior executives of the Company or (ii) in order
to comply with applicable law, rule, or regulation, Executive acknowledges that
the Company may require that any incentive compensation payable to Executive
pursuant to this Agreement or any other agreement or

12

--------------------------------------------------------------------------------



arrangement, in each such case, the payment of which is based on the level of
achievement of financial performance goals, may be subject to such policy;
provided that any mandatory repayment by Executive to the Company under such
policy will be limited to the excess of the compensation that is paid to
Executive as a result of the accounting restatement, unless otherwise required
by applicable law, rule or regulation.

Attorneys' Fees. In the event that any suit, action or arbitration proceeding is
instituted under or in relation to this Agreement, the prevailing party in such
dispute shall be entitled to recover from the losing party all fees, costs and
expenses of enforcing or defending any right of such prevailing party under or
with respect to this Agreement, including without limitation, such reasonable
fees and expenses of attorneys and accountants (which shall include, without
limitation, all fees, costs and expenses of appeals). All costs of arbitration,
including the fees and expenses of the arbitrator, shall be borne by such losing
party.

Arbitration. Except as excluded below, any legal or equitable claim or
controversy arising out of or relating to this Agreement, including but not
limited to Executive's employment by the Company or the termination of that
employment (whether by Executive or the Company), shall be settled exclusively
by binding arbitration in the Borough of Manhattan, City of New York, State of
New York (or the regional office of AAA located in the Borough of Manhattan,
City of New York, State of New York) before a single arbitrator, conducted in
accordance with the Federal Arbitration Act and the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association
("AAA") which are then in effect (the "Rules"). A party seeking arbitration
must: (i) deliver a written demand for arbitration and the applicable filing fee
to the regional office of AAA located in the Borough of Manhattan, City of New
York, State of New York and (ii) on the same day, send a copy of that demand to
the other party. In accordance with the Rules, the demand must describe all
claims the party seeks to arbitrate, and must be received by the AAA and the
other party within the applicable statute of limitations governing that claim,
or the party seeking arbitration will be barred from pursuing that claim. All
aspects of the arbitration process, including the demand for arbitration, the
hearing, and the record of the proceeding, shall be confidential and shall not
be open to or disclosed to any third party or the public. Notwithstanding the
foregoing, this agreement to arbitrate shall not apply to or cover (x) any claim
by Executive for workers' compensation benefits or unemployment compensation
benefits, (y) claims by Executive relating to employee benefits under any of the
Company's insurance, disability, or retirement plans to the extent they must be
raised with the administrator of the relevant plan pursuant to the terms of that
plan and (z) any claim by the Company for injunctive or equitable relief,
including without limitation claims that Executive has violated any part of
Section 8 of this Agreement, or involving intellectual property, unfair
competition, or trade secrets.

Governing Law.

This Agreement shall be construed and enforced under and be governed in all
respects by the laws of the State of New Jersey without regard to the conflict
of laws principles thereof. For the purposes of any claim or cause of action in
any legal proceeding initiated over any dispute arising out of or relating to
this Agreement or any of the transactions contemplated hereby that is not
subject to arbitration pursuant to Section 12 above, such claim or cause of
action shall be initiated in any federal or state court located within the
County of Morris, State of New Jersey,

13

--------------------------------------------------------------------------------



and the parties further agree that venue for all such matters shall lie
exclusively in those courts. The parties hereby irrevocably waive, to the
fullest extent permitted by applicable law, any objection that they may now or
hereafter have, including, without limitation, any claim of forum non
conveniens, to venue and any objection to personal jurisdiction or venue in such
jurisdiction in the courts located in the County of Morris, State of New Jersey.
The parties agree that a judgment in any such dispute may be enforced in other
jurisdictions by proceedings on the judgment or in any other manner provided by
law.

Amendments, waivers, etc.

No amendment of any provision of this Agreement, and no postponement or waiver
of any such provision or of any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, shall be valid
unless such amendment, postponement or waiver is in writing and signed by or on
behalf of the Company and Executive. No such amendment, postponement or waiver
shall be deemed to extend to any prior or subsequent matter, whether or not
similar to the subject matter of such amendment, postponement or waiver. No
failure or delay on the part of the Company or Executive in exercising any
right, power or privilege under this Agreement shall operate as a waiver thereof
nor shall any single or partial exercise of any right, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.

Assignment.

The rights and duties of the Company under this Agreement may be transferred to,
and shall be binding upon, any person or company which acquires or is a
successor to the Company, its business or a significant portion of the assets of
the Company by merger, purchase or otherwise, and the Company shall require any
such acquirer or successor by agreement in form and substance reasonably
satisfactory to Executive, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company, as the
case may be, would be required to perform if no such acquisition or succession
had taken place. Regardless of whether such agreement is executed, this
Agreement shall be binding upon any acquirer or successor in accordance with the
operation of law and such acquirer or successor shall be deemed the "Company",
as the case may be, for purposes of this Agreement. Except as otherwise provided
in this Section 15, neither the Company nor Executive may transfer any of their
respective rights and duties hereunder except with the written consent of the
other party hereto.

Notices.

Notices and all other communications provided for in this Agreement shall be in
writing and shall be delivered personally or sent by registered or certified
mail, return receipt requested, or by overnight carrier to the parties at the
addresses set forth below (or such other addresses as specified by the parties
by like notice):

14

--------------------------------------------------------------------------------



If to the Company:

Pernix Therapeutics Holdings, Inc.
10 North Park Place, Suite 201
Morristown, NJ 07960
Attn: Vice President, Human Resources

If to Executive, to such address as shall most currently appear on the records
of the Company.

Severability.

The invalidity or unenforceability of any one or more provisions of this
Agreement shall not affect the validity or enforceability of the other
provisions of this Agreement, which shall remain in full force and effect.

Interpretation, etc.

The Company and Executive have participated jointly in the negotiation and
drafting of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Company and Executive and no presumption or burden of proof shall arise
favoring or disfavoring the Company or Executive because of the authorship of
any of the provisions of this Agreement. The word "including" shall mean
including without limitation. The rights and remedies expressly specified in
this Agreement are cumulative and are not exclusive of any rights or remedies
which either party would otherwise have. The Section headings hereof are for
convenience only and shall not affect the meaning or interpretation of this
Agreement.

Integration; counterparts.

This Agreement and the Indemnification Agreement (as defined below) constitute
the entire agreement among the parties and supersede any prior understandings,
agreements or representations by or among the parties, written or oral, to the
extent they relate to the subject matter hereof, including the offer letter
between Executive and the Company, dated September 15, 2014 (the "Offer
Letter"). Notwithstanding the foregoing, the requirement in the Offer Letter
that Executive re-pay to the Company the entire sign-on bonus paid to him
pursuant to the Offer Letter if Executive voluntarily leaves the Company prior
to a year following Executive's date of hire, shall not be superseded by this
Agreement and shall remain in full force and effect. This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
but all of which together shall constitute one and the same instrument. It shall
not be necessary in making proof of this Agreement to produce or account for
more than one such counterpart.

Indemnification.

The Company and Executive shall enter into an Indemnification Agreement,
effective as of February 6, 2018 (the "Indemnification Agreement"). To the
extent any provision set forth in the Indemnification Agreement is in conflict
with any provision set forth in this Agreement, the provision set forth in the
Indemnification Agreement shall govern.

15

--------------------------------------------------------------------------------



Survivorship.

The respective rights and obligations of the parties under this Agreement,
including, without limitation the Company's obligations to pay and provide the
severance benefits described in Section 5(b) and 5(c) of this Agreement, shall
survive any termination of Executive's employment to the extent necessary to
carry out the intentions of the parties under this Agreement.

Withholding.

The Company may withhold from any benefit payment or any other payment or amount
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or governmental regulation or ruling.

Section 409A.

The payments and benefits under this Agreement are intended to comply with or be
exempt from Section 409A of the Code, and the regulations and guidance
promulgated thereunder (collectively, "Section 409A") and this Agreement shall
be interpreted and construed in a manner intended to comply therewith. For
purposes of this Agreement, Executive will be considered to have experienced a
termination of employment only if Executive has a "separation from service" with
the Company and all of its controlled group members within the meaning of
Section 409A. Whether Executive has a separation from service will be determined
based on all of the facts and circumstances and in accordance with the guidance
issued under Section 409A.

Each payment under this Agreement, including each installment payment, shall be
considered a separate and distinct payment. For purposes of this Agreement, each
payment is intended to be excepted from Section 409A to the maximum extent
provided as follows: (i) each payment made within the applicable 2½ month period
specified in Treas. Reg. § 1.409A-1(b)(4) is intended to be excepted under the
short-term deferral exception; (ii) post-termination medical benefits are
intended to be excepted under the medical benefits exception as specified in
Treas. Reg. § 1.409A-1(b)(9)(v)(B); and (iii) to the extent payments are made as
a result of an involuntary separation, each payment that is not otherwise
excepted under the short-term deferral exception or medical benefits exception
is intended to be excepted under the involuntary pay exception as specified in
Treas. Reg. § 1.409A-1(b)(9)(iii). With respect to payments subject to Section
409A (and not excepted therefrom), if any, it is intended that each payment is
paid on a permissible distribution event and at a specified time consistent with
Section 409A. Neither the Company nor Executive shall have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Section 409A. Executive shall have
no right to designate the date or any payment under this Agreement. If the sixty
(60) day period following separation from service for which severance payments
are to commence begins in one calendar year and ends in a second calendar year,
the portion of such payments that are otherwise payable in the first calendar
year will be delayed and commence to be paid in a lump sum within the remainder
of the sixty (60) day period that occurs in the second calendar, but only (i)
with respect to the portion of such amounts that are payable within such sixty
(60) day period that constitute deferred compensation subject to Section 409A
and (ii) to the extent no additional delay is required pursuant to Section 23(c)
below.

16

--------------------------------------------------------------------------------



If Executive is a "specified employee" (as that term is used in Section 409A and
regulations and other guidance issued thereunder) on the date of Executive's
separation from service, any benefits payable under this Agreement that
constitute non-qualified deferred compensation subject to Section 409A shall be
delayed until the earlier of (i) the first business day following the six-month
anniversary of the date of Executive's separation from service, or (ii) the date
of Executive's death, but only to the extent necessary to avoid the adverse tax
consequences and penalties under Section 409A. On the earlier of (x) the first
business day following the six-month anniversary of the date of Executive's
separation from service, or (y) Executive's death, the Company shall pay
Executive (or Executive's estate or beneficiaries) a lump-sum payment equal to
all payments deferred pursuant to the preceding sentence.

If any of the reimbursements or in-kind benefits provided for under this
Agreement are subject to Section 409A, the following rules shall apply: (i) in
no event shall any such reimbursement be paid after the last day of the taxable
year following the taxable year in which the expense was incurred; (ii) the
amount of such reimbursable expenses incurred, or the provision of in-kind
benefits, in one tax year shall not affect the expenses eligible for
reimbursement or the provision of in-kind benefits in any other tax year; and
(iii) the right to such reimbursement for expenses or provision of in-kind
benefits is not subject to liquidation or exchange for any other benefit.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

PERNIX THERAPEUTICS HOLDINGS, INC.

By: /s/ Kenneth R. Piña
Kenneth R. Piña
Senior Vice President & Chief Legal Officer

 

/s/ Angus Smith
Angus Smith

17

--------------------------------------------------------------------------------

EXHIBIT A

 

Prior Inventions

 

None.

A-1

--------------------------------------------------------------------------------

EXHIBIT B

Release

You, for yourself, your spouse and your agents, successors, heirs, executors,
administrators and assigns, hereby irrevocably and unconditionally forever
release and discharge Pernix Therapeutics Holdings, Inc. (the "Corporation"),
its parents, divisions, subsidiaries and affiliates and its and their current
and former owners, directors, officers, stockholders, insurers, benefit plans,
representatives, agents and employees, and each of their predecessors,
successors, and assigns (collectively, the "Releasees"), from any and all actual
or potential claims or liabilities of any kind or nature, including, but not
limited to, any claims arising out of or related to your employment and
separation from employment with the Corporation and any services that you
provided to the Corporation; any claims that you may have for any benefits under
the Employee Retirement Income Security Act of 1974 ("ERISA") (except for vested
ERISA benefits); any claims that you may have for discrimination, harassment or
retaliation of any kind or based upon any legally protected classification or
activity; any claims that you may have under Title VII of the Civil Rights Acts
of 1964, the Civil Rights Act of 1866 and 1964, as amended, 42 U.S.C. § 1981,
the Age Discrimination in Employment Act, the Older Workers Benefit Protection
Act, the Americans with Disabilities Act, 42 U.S.C. § 1981, 42 U.S.C. § 1983,
the Family Medical Leave Act and any similar state law, the Fair Credit
Reporting Act and any similar state law, the Fair Credit Reporting Act, 15
U.S.C. § 1681, et seq., the Worker Adjustment and Retraining Notification Act,
29 U.S.C. § 2101, et seq., the Equal Pay Act and any similar state law, the New
Jersey Law Against Discrimination, the New Jersey Conscientious Employee
Protection Act, the New Jersey Family Leave Act, the New Jersey Wage Payment
Law, the New Jersey Wage and Hour Law, the New Jersey Equal Pay Act, and any
retaliation claims that you may have under the New Jersey Workers' Compensation
Law, as well as any amendments to any such laws; any claims that you may have
for any violation of any federal or state constitutions or executive orders; any
claims for wrongful or constructive discharge, violation of public policy,
breach of contract or promise (oral, written, express or implied), personal
injury not covered by workers' compensation benefits, misrepresentation,
negligence, fraud, estoppel, defamation, infliction of emotional distress,
contribution and any claims that you may have under any other federal, state or
local law, including those not specifically listed in this Release, that you,
your heirs, executors, administrators, successors, and assigns now have, ever
had or may hereafter have, whether known or unknown, suspected or unsuspected,
up to and including the date of your execution of this Release.

For the purpose of implementing a full and complete release and discharge of the
Releasees as set forth above, you acknowledge that this Release is intended to
include in its effect, without limitation, all claims known or unknown that you
have or may have against the Releasees which arise out of or relate to your
employment, including but not limited to performance or termination of
employment with the Corporation, except for, and notwithstanding anything in
this Release to the contrary, claims which cannot be released solely by private
agreement. This Release also excludes (i) any claims relating to any right you
may have to payments pursuant to Section 5(b) or Section 5(c), as applicable, of
the Employment Agreement, entered into as of July 21, 2017, by and between the
Corporation and you (the "Employment Agreement"), (ii) any Accrued Obligations
(as defined in the Employment Agreement), (iii) any entitlements to vested

B-1

--------------------------------------------------------------------------------



equity rights, (iv) any claim for workers' compensation benefits and (v) any
rights you may have to indemnification or directors' and officers' liability
insurance under the Indemnification Agreement. You further acknowledge and agree
that you have received all leave, compensation and reinstatement benefits to
which you were entitled through the date of your execution of this Release
(other than the Accrued Obligations), and that you were not subjected to any
improper treatment, conduct or actions as a result of a request for leave,
compensation or reinstatement.

You affirm, by signing this Release, that you have not suffered any unreported
injury or illness arising from your employment, and that you have not filed with
any federal, state or local court any actions against Releasees relating to or
arising out of your employment with or separation from the Corporation.

Nothing in this Agreement restricts or prohibits you from initiating
communications directly with, responding to any inquiries from, providing
testimony before, providing confidential information to, reporting possible
violations of law or regulation to, or from filing a claim or assisting with an
investigation directly with a self-regulatory authority or a government agency
or entity, including the U.S. Equal Employment Opportunity Commission, the
Department of Labor, the National Labor Relations Board, the Department of
Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General (collectively, the "Regulators"), or from making other
disclosures that are protected under the whistleblower provisions of state or
federal law or regulation. However, to the maximum extent permitted by law, you
are waiving your right to receive any individual monetary relief from the
Company or any others covered by the Release resulting from such claims or
conduct, regardless of whether you or another party has filed them, and in the
event you obtain such monetary relief the Company will be entitled to an offset
for the payments made pursuant to this Agreement. This Agreement does not limit
your right to receive an award from any Regulator that provides awards for
providing information relating to a potential violation of law.

Pursuant to 18 USC § 1833(b), you understand that an individual may not be held
liable under any criminal or civil federal or state trade secret law for
disclosure of a trade secret: (i) made in confidence to a government official,
either directly or indirectly, or to an attorney, solely for the purpose of
reporting or investigating a suspected violation of law or (ii) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Additionally, you understand that an individual suing an employer
for retaliation based on the reporting of a suspected violation of law may
disclose a trade secret to his or her attorney and use the trade secret
information in the court proceeding, so long as any document containing the
trade secret is filed under seal and the individual does not disclose the trade
secret except pursuant to court order. Nothing in this Release is intended to
conflict with 18 USC § 1833(b) or create liability for disclosures of trade
secrets that are expressly allowed by 18 USC § 1833(b).

You acknowledge:

That you were provided twenty-one (21) full days during which to consider
whether to sign this Release. If you have signed this Release prior to the
expiration of the 21-day period, you have voluntarily elected to forego the
remainder of that period.

That you have carefully read and fully understand all of the terms of this
Release, including its Attachment A.

B-2

--------------------------------------------------------------------------------



That you understand that by signing this Release, you are waiving your rights
under the Age Discrimination in Employment Act, as amended by the Older Workers
Benefit Protection Act, 29 U.S.C. § 621, et seq., and that you are not waiving
any rights arising after the date that this Release is signed.

That you have been given an opportunity to consult with anyone you choose,
including an attorney, about this Release.

That you understand fully the terms and effect of this Release and know of no
claim that has not been released by this Release.

That these terms are final and binding on you.

That you have signed this Release voluntarily, and not in reliance on any
representations or statements made to you by any employee or officer of the
Corporation or any of its subsidiaries.

That you have seven (7) days following your execution of this Release to revoke
it in writing, and that this Release is not effective or enforceable until after
this seven (7) day period has expired without revocation. If you wish to revoke
this Release after signing it, you must provide written notice of your decision
to revoke this Release to the Corporation, to the attention of the Vice
President, Human Resources, Pernix Therapeutics Holdings, Inc., 10 North Park
Place, Suite 201, Morristown, NJ 07960, by no later than 11:59 p.m. on the
seventh calendar day after the date on which you have signed this Release.

PLEASE READ CAREFULLY. THIS RELEASE INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS.

ACKNOWLEDGED AND AGREED

______________________________
Angus Smith

 

______________________________
Date

 

B-3

--------------------------------------------------------------------------------

